Citation Nr: 9922689	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  93-18 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a right hip 
disability, including as secondary to his service-connected 
bilateral pes planus has been received.

2.  Entitlement to an evaluation greater than 30 percent for 
bilateral pes planus with pronation and hammertoes. 


REPRESENTATION

Appellant represented by:	Thomas R. Nash, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued a 30 
percent disability rating for bilateral pes planus, and from 
a July 1996 rating decision that denied service connection 
for a right hip disorder, status post arthroplasty, secondary 
to service-connected bilateral pes planus. 

In an October 1975 rating decision, the RO granted service 
connection for pes planus with pronation and hammertoes and 
assigned a 30 percent schedular rating, which has not been 
reduced and is protected.  See 38 C.F.R. § 3.951(b) (1998).

In a December 1982 rating decision, the RO increased the 
disability rating for bilateral pes planus with pronation and 
hammertoes to 100 percent, effective September 21, 1981, and 
reduced the disability rating to 30 percent, effective 
November 1, 1981.

An October 1989 rating decision denied service connection for 
a fractured right hip and total hip replacement secondary to 
service-connected pes planus.  

In August 1995, the case was remanded by the Board for 
additional development.

In a November 1997 rating decision, the RO denied entitlement 
to a total disability rating for individual unemployability.  
The veteran did not file a timely notice of disagreement.  
Accordingly, this matter is not before the Board for 
appellate review.  

A May 1999 hearing was held before the undersigned member of 
the Board at the RO.  The hearing transcript is of record.


FINDINGS OF FACT

1.  In October 1989, the RO denied entitlement to service 
connection for fractured right hip and total hip replacement, 
secondary to service-connected pes planus.  The veteran was 
notified of the determination in November 1989 and of the 
need to timely appeal.  No appeal was filed.  

2.  The additional evidence added to the record since the 
final disallowance in October 1989 includes VA examination 
reports, outpatient medical reports, hearing transcripts, and 
correspondence from the National Personnel Records Center.

3.  Evidence submitted since October 1989 bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim. 

4.  The claim of service connection for right hip disability 
is plausible.  

5.  Bilateral pes planus is manifested by no more than severe 
impairment.  There is no showing of marked pronation, marked 
inward displacement, or severe spasm of the tendo achillis; 
there is no showing that hammertoes affects all the toes on 
either foot.  



CONCLUSIONS OF LAW

1.  The evidence submitted since the final disallowance in 
October 1989 is new and material, and the veteran's claim of 
entitlement to service connection for a right hip disability, 
including as secondary to his service-connected bilateral pes 
planus is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 
& Supp.1999).

2.  The veteran has submitted evidence of a well-grounded 
claim of entitlement to service connection for a right hip 
disability, including as secondary to his service-connected 
bilateral pes planus.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for a rating greater than 30 percent for 
bilateral pes planus with pronation and hammertoes are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Code 5276 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Previously submitted evidence

Service medical records are silent as to any treatment, 
diagnosis, and/or complaints of a hip disability.  The 
Medical Board report received in July 1973 demonstrates that 
the veteran's history was reviewed, however, a hip injury was 
not noted.  The April 1973 separation report is also negative 
for a diagnosis of a hip disability.

In an August 1975 report of medical history and accompanying 
September 1975 VA examination report, the veteran did not 
provide history of a hip injury in service.

According to a September 1981 VA hospital report, the veteran 
underwent foot surgery.  There were no complaints of hip 
pain.

According to a December 1983 VA examination report, the 
veteran complained of chronic pain of the left foot and hip.  
There was no comment or diagnosis pertinent to the right hip.

In a December 1985 VA examination report, the veteran 
complained of persistent bilateral foot pain, especially in 
the arches radiating distally to the toes.  No complaints or 
diagnoses pertinent to a right hip disorder were noted.

In a November 1988 report of medical history form, the 
veteran complained of right hip and side pain.  He noted that 
he injured his right hip in service in 1971or 1972.

In a December 1988 VA examination report, the impression was 
avascular necrosis of the right hip with associated 
degenerative joint disease.  No etiology opinion was 
provided.

According to an April 1989 VA medical record, the veteran was 
admitted to the hospital for a total hip replacement.  The 
veteran complained of right hip pain, increasing in severity 
over the past four years.  The veteran reported that he was 
injured at the age of 19 in Vietnam from an explosion, which 
caused a questionable fracture.  In May 1989, the veteran 
underwent a right total hip arthroplasty.  Subsequent to the 
surgery, the veteran complained of hip pain.

In a June 1989 VA examination report, the examiner noted that 
the "question of the foot/pes planus causing him his hip 
problem is moot."  The examiner further noted that there was 
no literature to support a claim of secondary service 
connection of the veteran's hip disorder.  It was further 
noted that the veteran might have had a congenital hip 
problem, a slipped crystal femoral epothrysis, or the 
reported in-service trauma to cause his hip problems.  It was 
also noted that there was no doubt that his hip pain changed 
his gait. 


Newly considered evidence

From April 1993 to June 1993, the veteran was hospitalized 
for removal of right hip prosthesis after complaints of right 
hip pain.  The diagnosis was infected right hip prosthesis. 

According to a July 1993 VA examination report, the veteran 
complained of pain with ambulation, noting that a crutch was 
used for ambulation.  The objective finding was a healed 
right hip wound and it was noted that the veteran had a 
severely arthralgic limp to his gait.  The diagnosis was 
right hip Girdlestone with infected prosthesis removal, noted 
as (questionable) poor.

At his July 1993 hearing, the veteran testified that no 
physician directly told him that his right hip disorder was 
caused by his flat feet.  He indicated that physicians had 
told him that one disability aggravated the other disability.  
He reported having no hip problems following his claimed in-
service hip injury until 1986.  Subsequently, in 1989, the 
veteran reported having a hip replacement.

According to a March 1994 VA hospital emergency record the 
veteran complained of a history of right hip pain, status 
post prosthesis and removal of such, secondary to infections.  
The diagnosis was degenerative joint disease of the right 
hip.

The veteran received a consultation in July 1995 regarding 
his right hip pain.  The assessment was right Girdlestone and 
right leg length discrepancy.  

According to a July 1995 VA outpatient record, the veteran 
visited the occupational therapy clinic to assess his 
equipment needs.  The veteran reported that he was 
independent with all of his daily activities of life, except 
for putting on and taking off his socks.  It was noted that 
the veteran was independent with his adaptive equipment.  A 
follow through with his equipment use was anticipated and no 
further occupational therapy was needed at that time.

In December 1995, the veteran presented himself for VA 
examination complaining of right hip pain.  The examiner 
noted the veteran's limp and reported that the cane corrected 
the length discrepancy well.  The report notes that an x-ray 
reflects Girdlestone of the right hip.  The diagnosis was 
painful Girdlestone with functional gait, status post failed 
right total hip arthroplasty.

A May1996 VA examination report shows that the veteran 
complained of progressively worse hip pain.  He stated that 
he sustained a hairline fracture of the right hip in 1971 and 
reportedly was treated with a cane and assigned to light 
duty.  On examination, the examiner noted a one-and-one-half 
inch left leg length discrepancy.  The diagnosis was right 
hip resection arthroplasty, status post infected total hip 
arthroplasty.  It was noted that the right hip condition was 
due to the reported right hip fracture and not to the 
veteran's flatfoot deformity.  

In May 1999, the veteran testified before the undersigned 
member of the Board.  The veteran stated that his foot 
disability caused problems with his right hip and vice versa.  
He stated that while in service in or about 1971 to 1972, a 
large generator rolled and hit him in the hip.  He stated 
that he was told he had a hairline fracture of the hip.  
Subsequently, the veteran reported that he developed 
arthritis of the hip, reportedly as a result of the claimed 
trauma.  The veteran stated that he did not develop hip 
problems until the mid to late 1980's.  He indicated that he 
had been working in shipping and receiving and stated that he 
did not injure his hip while at work.  The veteran also 
reported that arthritis was the cause of his hip problem, 
noting that the hip problem aggravated his bilateral foot 
disability.  

Pertinent Criteria

Once entitlement to service connection for a disability has 
been denied by the RO, that determination is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.113 (1998).  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (1998).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Id. at 
1363. 

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 38 U.S.C.A. 
§ 5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the Board 
must determine whether, based upon all the evidence of record 
in support of the claim, the claim as reopened (as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, U.S. Vet. App. No. 97-
2180 (Feb. 17, 1999).  For the limited purpose of determining 
whether to reopen a claim, the credibility of the evidence is 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In general, in order to establish service connection, the 
facts, as shown by evidence, must demonstrate that a disease 
or injury resulting in current disability was incurred during 
service, or if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 C.F.R. § 5107(a).  The Court has defined 
"well-grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinksi, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must 
be more than just an allegation; a claimant must submit 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14 (1993).  A not well-grounded claim must 
be denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  If 
the initial burden of presenting evidence of a well-grounded 
claim is not met, the VA does not have a duty to assist the 
veteran further in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81-82.  For the purpose of 
determining whether a claim is well grounded, the veteran's 
evidentiary assertions must be accepted as true.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Secondary service connection can also be granted for a 
disability under the law.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  See 38 C.F.R. § 3.310 (1998).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).

Analysis

The issue before the Board is whether new and material 
evidence has been submitted to justify reopening the claim 
for service connection for a right hip disability, including 
as secondary to service-connected bilateral pes planus.  The 
veteran argues that new and material evidence has been 
submitted and that the complete record establishes service 
connection.

The October 1989 rating decision denied the claim for service 
connection for total hip replacement secondary to service-
connected pes planus because there was no competent evidence 
linking the veteran's hip disability to his service-connected 
pes planus or to active service.  The Board concludes that 
the rating decision became final according to the law in 
effect at that time.  38 C.F.R. § 20.1103 (1998).

After review of the additionally submitted evidence, the 
Board is of the opinion that the VA examination reports, to 
include the May 1996 VA opinion, is new and material evidence 
for the purpose of reopening the claim.  In this report, the 
examiner noted that the veteran's right hip condition was due 
to his reported right hip fracture and not to the veteran's 
flatfoot deformity.  This evidence bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran's right hip disability is 
related to service.  See 38 C.F.R. § 3.156(a).

The Board further notes that the veteran's service connection 
claim for his right hip disability is found to be well-
grounded under 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  At his 1996 VA physical 
examination, the veteran indicated that his right hip was 
fractured in service and the examiner indicated that current 
arthritis of the right hip was due to that fracture.  For the 
purpose of well grounding the claim and without discussion of 
the probity of the evidence, the credibility of evidence must 
be presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the Board finds that the evidence since the October 
1989 final disallowance is "new" and "material", the veteran 
is entitled to de novo consideration of this evidence by the 
originating agency.  38 C.F.R. § 3.156.

The Board must conclude, however, that further adjudication 
of this matter may not be undertaken at this time, as such 
action could be prejudicial to the veteran.  See Bernard, 4 
Vet. App. 384.  In light of the determination above, de novo 
action on this claim must be accomplished by the RO prior to 
Board review.  This issue is further discussed in the remand 
portion of the decision.

Bilateral pes planus

Service medical records include an undated Medical Board 
report that shows that in September 1972 the veteran 
underwent partial proximal phalangectomy of the left second 
toe.  A June 1973 Physical Evaluation Board report shows that 
the veteran was unfit for duty because of a diagnosis of 
bilateral pes planus with pronation.

According to an August 1975 VA examination report, there was 
a diagnosis of hammertoes and pes planus with pronation.  
Based on this examination, the RO, in October 1975, granted 
service connection for pes planus with pronation and 
hammertoes, assigning a 30 percent evaluation.  

In September 1981, the veteran underwent an osteotomy of the 
third metatarsal head of the left foot and a distal 
interphalangeal joint arthroplasty of the second digit of the 
left foot.  The post-diagnosis was plantar flexed third 
metatarsal of the left foot and flexure contracture mallet 
toe (second toe) of the left foot.

In a February 1990 VA medical record, the diagnosis was 
bilateral flexible pes planus valgus and hammertoes. 

The veteran presented himself in December 1995 for a VA 
examination.  The veteran complained of bilateral foot pain, 
swelling, and dry skin.  On examination, the range of right 
and left foot dorsiflexion was to 10 degrees.  Right foot 
plantar flexion was to 40 degrees and to 35 degrees on the 
left foot.  The veteran's left foot was dry and cracked.  
Calluses and generalized edema were noted.  The feet were not 
tender to palpation and there was no evidence of instability.  
Full subtalar range of motion was noted.  There was evidence 
of dorsalis pedis and posterior tibial pulses.  Motor and 
sensory activities were intact.  The diagnosis was bilateral 
flexible pes planus.

According to a January 1996 consultation report, the veteran 
complained of bilateral foot pain, across metatarsal heads of 
both feet and in the first metatarsophalangeal joint of the 
left foot.  The veteran's leg length discrepancy was noted.  
Dorsiflexion was greater than plantar flexion in the first 
metatarsophalangeal joint of the feet.  Hallux dorsiflexion 
was to 15 degrees on the left foot and to 20 degrees on the 
right foot.  Ankle dorsiflexion did not reach 90 degrees 
extended.  The assessment was leg length discrepancy, hallux 
limitus rigidus of the left foot, onychocryptosis, and 
bilateral pes planus.

In May 1996, the veteran presented himself for a VA 
examination.  The veteran complained of painful metatarsal 
heads and medial hind foot of the right foot.  He also 
reported painful metatarsophalanges on the left foot.  On 
physical examination, the examiner noted swelling of the 
medial hind foot with posterior tibial tendon tenderness.  
Inversion of the left foot was 5/5 and inversion of the right 
foot was 3/5.  The examiner noted heel valgus, greater on the 
left than the right.  Callosities were noted on the lateral 
side of the left hind foot and on the metatarsal heads of the 
right foot.  Forefoot abduction was greater on the left foot 
than on the right foot.  The diagnoses was posterior tibial 
tendon insufficiency of the right flexible flatfoot, left 
flexible flatfoot, and first metatarsophalangeal degenerative 
joint disease of the left foot.  It was noted that the 
flexible flatfoot is typically either congenital or acquired 
secondary to rheumatoid arthritis, Charcot arthropathy, 
posterior tibial tendon insufficiency, or degenerative joint 
disease.

The May 1996 examiner noted that the veteran had degenerative 
posterior tibial tendon insufficiency in the right foot which 
was likely partially responsible for his right flatfoot 
deformity.  However, the left foot deformity was more severe 
and without evidence of any acquired causes, the examiner 
opined that the veteran's left flatfoot was congenital.  It 
was noted that congenital flatfoot rarely, if ever, had 
deleterious effects on proximal joints.

At his May 1999 hearing, the veteran testified that his 
bilateral foot pain had been progressively increasing in 
severity.  He described a growth of callus, which had grown 
from the surface of the bottom of the foot into the bone.  
The veteran attributed his difficulty walking to his problems 
with his feet, as well as his hip.

Pertinent Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1998).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities 
(Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
practically be determined, the average impairment in earning 
capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
Diagnostic Codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several Diagnostic Codes; the critical element in 
permitting the assignment of several ratings under various 
Diagnostic Codes is that none of the symptomatology for any 
one the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

After reviewing all the evidence and material of record, 
where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1998).  Thus, 
when a veteran seeks benefits and the evidence is in relative 
"equipoise," the law mandates that the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran was afforded VA 
examinations, pertinent to the feet, in December 1995 and May 
1996.  All identified outpatient records have been obtained.  
No further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.326 (1998).

The veteran is currently rated 30 percent under Diagnostic 
Code 5276 for bilateral pes planus with pronation and 
hammertoes.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot (pes planus) manifested by marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (1998). 

After a review of the competent medical evidence, the Board 
finds that an evaluation greater than 30 percent for the 
veteran's bilateral pes planus with pronation and hammertoes 
is not warranted.  The medical evidence of record 
consistently shows a diagnosis of bilateral flexible 
flatfoot.  At his hearing, the veteran testified that that he 
had a growth of callus of the bottom of his foot that 
extended into the bone.  The objective medical evidence of 
record reflects the veteran's callosities and also reflects 
findings of swelling and tenderness.  However, there is no 
evidence of pronation, extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  Overall, the clinical 
evidence of record presents a disability picture which is 
more appropriately characterized as "severe" than as 
"pronounced."  As a result, the criteria for an evaluation 
greater than 30 percent for bilateral pes planus have not 
been met.  Diagnostic Code 5276.

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral foot disability.  In the absence of bilateral 
pes cavus, with marked contraction of planar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity, Diagnostic Code 5278 
is not for application.

The Board has also considered whether the veteran's 
disability warrants a separate disability rating for 
hammertoes.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The Board notes that in a February 1990 VA medical 
record, the diagnosis was bilateral flexible pes planus 
valgus and hammertoes.  However, subsequent clinical records 
and VA examination reports, to include the most recent VA 
examination report dated in May 1996, do not reflect a 
diagnosis of hammertoes.  There is no clinical evidence 
reflecting that hammertoes affect all the toes of either foot 
to warrant a separate compensable evaluation.  See 38 C.F.R. 
§ 4.73, Code 5282 (1998).  Accordingly, in the absence of a 
current diagnosis of hammertoes, the Board finds that a 
separate disability rating for hammertoes is not warranted.  
Id.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral pes 
planus.  

In summary, after considering all possible rating criteria, a 
disability evaluation greater than 30 percent is not 
warranted for the reasons described above.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for an increased evaluation for bilateral pes planus with 
pronation and hammertoes. 


ORDER

New and material evidence for a claim of service connection 
for a right hip disability, secondary to service-connected 
bilateral pes planus has been submitted.

The criteria for an evaluation greater than 30 percent for 
bilateral pes planus with pronation and hammertoes is denied.



REMAND

With regard to the issue of entitlement to service connection 
for a right hip disability, the veteran contends, in his 
September 1995 statement, that while in the service in 1971, 
he incurred a hairline fracture of his right hip. 

The May 1996 VA examiner noted that the veteran's right hip 
disability was due to the veteran's reported right hip 
fracture, which was reported to have been incurred in 
service.  Moreover, the June 1989 VA examination report 
reflects that the examiner noted that the veteran's hip 
problem might be caused by the reported trauma or the veteran 
might have a congenital hip problem.  The examiner noted that 
he did not find any records in the claims file, which 
demonstrated the claimed injury. 

Since it has been determined that the veteran's claim of 
service connection for a right hip disability is reopened and 
found to be well grounded, and that additional development is 
necessary for a proper appellate decision, the Board must 
remand the issue to the RO for appropriate development.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran should be permitted to 
submit additional evidence pertinent to 
the issue on appeal.

2.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should adjudicate 
the issue of entitlement to service 
connection for a right hip disability, 
including as secondary to service-
connected bilateral pes planus, on a de 
novo basis.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

